DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on March 25, 2022 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of the first aperture pattern or the second aperture pattern including a spiral pattern” (claim 1) in combination with (1) “at least one of the first or second aperture patterns includes a cross-shaped pattern” (claim 3) or (2) “at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof” (claim 23) or (3) “at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths” (claim 24) or (4) “the first aperture pattern includes a first spiral pattern, and the second aperture pattern includes a second spiral pattern different that the first spiral pattern” (claim 26) or (5) “the first and second aperture patterns including apertures that increase in size along a radially outward direction of the first and second plates” (claim 27 dependent on claim 26) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 23, 24, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “at least one of the first aperture pattern or the second aperture pattern including a spiral pattern”.  However, dependent claims 3, 23, and 24 recite aspects of different embodiments that do not include a spiral pattern (i.e. “at least one of the first or second aperture patterns includes a cross-shaped pattern” (claim 3) or “at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof” (claim 23) or “at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths” (claim 24)).  The originally filed application does not reasonably convey possession of the features of dependent claims 3, 23, and 24 in combination with the newly recited features in claim 1.  Furthermore, claim 26 has been amended to recite “the first aperture pattern includes a first spiral pattern, and the second aperture pattern includes a second spiral pattern different that the first spiral pattern” and claim 27 has been amended to recite “the first and second aperture patterns including apertures that increase in size along a radially outward direction of the first and second plates” (note claim 27 is dependent on claim 26 which requires the first and spiral patterns to be different).  However, the originally filed application does not reasonably convey possession of these combinations of features.  This is a new matter rejection.

Double Patenting
Claim 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eber (US Patent Number 5,417,083).
Re claim 1, Eber discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (100 or 100’) at a first longitudinal position of the valve, the first plate having a first aperture pattern; a second plate (102 or 102’) at a second longitudinal position of the valve different from the first longitudinal position (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions and Figs. 2, 5, 7, 8, and 10 showing one plate with hidden lines indicating that the plates are at different longitudinal positions), the second plate having a second aperture pattern; and a rotator (including 94, 112, 110) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns.
Eber does not expressly disclose wherein at least one of the first or second aperture patterns includes a spiral pattern.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a spiral pattern in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claims 2 and 4, the modified Eber discloses the valve as defined in claim 1, wherein the first aperture pattern is identical to the second aperture pattern (see either embodiment shown in Figs. 5-7 or 8-10).  With the modification for a spiral pattern in claim 1 above, both aperture patterns would be identical spiral patterns.
Re claim 3, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a cross-shaped pattern.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, the modified Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a cross-shaped pattern in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 6, the modified Eber discloses the valve as defined in claim 1, further including a bearing (120) operatively coupled between the first and second plates.
Re claim 7, the modified Eber discloses the valve as defined in claim 1, further including a housing (52) rigidly coupled to the first plate. 
Re claim 8, the modified Eber discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing defines a c-shaped channel (the c-shaped section where ref. nos. 110 and 112 are in) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20, see the rejection of claim 1 above where the structure applied meets the “means for varying” and “means for rotating” language.
Re claim 21, the modified Eber discloses the valve as defined in claim 1, further including an actuator (40) to rotate the rotator.
Re claim 22, the modified Eber discloses the valve as defined in claim 21, further including a sensor to detect a flow characteristic through the valve, and wherein the actuator is to rotate the second plate based on the flow characteristic detected by the sensor (see col. 7, lines 33-42 describing the system that senses the cooling load and responsive to the sensed cooling load sends a signal to the motor to actuate the valve a certain degree).
Re claim 23, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, the modified Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 24, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, the modified Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 25, Eber discloses the valve as defined in claim 1, wherein the second plate is proximate the first plate (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions proximate each other).
Re claim 26, the modified Eber discloses the valve as defined in claim 1, but fails to disclose two different spiral patterns.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, the modified Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that there are two different spiral patterns in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 27, the modified Eber discloses the valve as defined in claim 1, but fails to disclose the two different spiral patterns increasing in size along a radially outward direction of the first and second plates.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

So, the modified Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that there are two different spiral patterns increasing in size along a radially outward direction of the first and second plates in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).

Alternatively, claims 1-4, 6-8, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eber (US Patent Number 5,417,083).
Re claim 1, Eber discloses a valve for controlling a flow characteristic therethrough, the valve comprising: a first plate (100 or 100’) at a first longitudinal position of the valve, the first plate having a first aperture pattern; a second plate (102 or 102’) at a second longitudinal position of the valve different from the first longitudinal position (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions and Figs. 2, 5, 7, 8, and 10 showing one plate with hidden lines indicating that the plates are at different longitudinal positions), the second plate having a second aperture pattern; and a rotator (including 94, 112, 110) to rotate the second plate relative to the first plate to vary a degree of alignment between the first and second aperture patterns.
Eber does not expressly disclose wherein at least one of the first or second aperture patterns includes a spiral pattern.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a spiral pattern in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claims 2 and 4, the modified Eber discloses the valve as defined in claim 1, wherein the first aperture pattern is identical to the second aperture pattern (see either embodiment shown in Figs. 5-7 or 8-10).  With the modification for a spiral pattern in claim 1 above, both aperture patterns would be identical spiral patterns.
Re claim 3, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a cross-shaped pattern.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a cross-shaped pattern in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 6, the modified Eber discloses the valve as defined in claim 1, further including a bearing (120) operatively coupled between the first and second plates.
Re claim 7, the modified Eber discloses the valve as defined in claim 1, further including a housing (52) rigidly coupled to the first plate. 
Re claim 8, the modified Eber discloses the valve as defined in claim 7, wherein at least one of a retainer or the housing defines a c-shaped channel (the c-shaped section where ref. nos. 110 and 112 are in) to surround at least a portion of an outer diameter of the first plate and at least a portion of an outer diameter of the second plate.
Re claim 20, see the rejection of claim 1 above where the structure applied meets the “means for varying” and “means for rotating” language.
Re claim 21, the modified Eber discloses the valve as defined in claim 1, further including an actuator (40) to rotate the rotator.
Re claim 22, the modified Eber discloses the valve as defined in claim 21, further including a sensor to detect a flow characteristic through the valve, and wherein the actuator is to rotate the second plate based on the flow characteristic detected by the sensor (see col. 7, lines 33-42 describing the system that senses the cooling load and responsive to the sensed cooling load sends a signal to the motor to actuate the valve a certain degree).
Re claim 23, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a pattern with triangular shapes that diverge from a center thereof in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 24, the modified Eber discloses the valve as defined in claim 1, but fails to disclose at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that at least one of the first or second aperture patterns includes a pattern having elongated slots of different lengths in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 25, Eber discloses the valve as defined in claim 1, wherein the second plate is proximate the first plate (see Figs. 3 and 4 showing a cross section with the plates at different longitudinal positions proximate each other).
Re claim 26, the modified Eber discloses the valve as defined in claim 1, but fails to disclose two different spiral patterns.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that there are two different spiral patterns in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).
Re claim 27, the modified Eber discloses the valve as defined in claim 1, but fails to disclose the two different spiral patterns increasing in size along a radially outward direction of the first and second plates.  However, Eber discloses (see col. 7, lines 16-24):
Other embodiments using different shaped, sized and oriented apertures are contemplated.  Varying the nature of the apertures provides an opportunity to vary the overall range and/or rate of cumulative opening or closing of the flow apertures and can be used to change the relationship between the rate or extent of rotation of the rotating disc 102' and the flow area presented across the operating range of the valve. 

Additionally, applicant discloses (see paragraph [0037])
The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.

So, Eber establishes that the various, alternate patterns are obvious variations to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve and applicant’s disclosure is consistent with the teachings in Eber by stating that any aperture pattern arrangement and combination of aperture patterns can be implemented.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eber such that there are two different spiral patterns increasing in size along a radially outward direction of the first and second plates in order to change the relationship between the rate or extent of rotation of the rotating disc and the flow area presented across the operating range of the valve as expressly taught by Eber (see col. 7, lines 16-24).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eber as applied to claim 1 above, and further in view of  Marley et alia (US Patent Number 3,424,200), hereinafter “Marley”.
The modified Eber discloses the valve as defined in claim 1, but fails to disclose gears.  Marley discloses a similar valve with the rotator including: a first gear (14) operatively coupled to a gear shaft; and a second gear (the gear-toothed periphery of the second plate that meshes with gear 14) operatively coupled to the second plate, the first gear to interface with the second gear to rotate the second gear.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the gears of Marley with the valve of the modified Eber in order to establish a gear ratio as in well known to either increase or decrease the rotation speed of the plates with respect to the motor speed and/or change the torque needed to rotate a plate.

Response to Arguments
Applicant's arguments filed October 4, 2022 (entered with the RCE filed October 31, 2022) have been fully considered but they are not persuasive.
Applicant argues that citing applicant’s disclosure1 in combination with the teachings in Eber is inappropriate.  The examiner disagrees.  The previous citation was added as it is consistent with the express teachings in Eber to modify the aperture patterns.  The examiner takes the position that applicant’s specification can be cited in a rejection if it is consistent with the express teachings in the prior art that form the basis of the rejection.  However, to further prosecution, the rejections will be presented as separate and distinct.  That is, only the teachings in Eber are applied in one rejection while applicant’s disclosure that any aperture pattern shapes or combinations thereof can be implemented are added to a secondary rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally, applicant discloses (see paragraph [0037])
        The example aperture patterns in FIGS. 1-6D are only examples and any appropriate aperture pattern shapes or combinations thereof can be implemented instead. Any combination of aperture patterns can be implemented (e.g., a first plate includes the aperture pattern 620 while a second plate adjacent the first plate includes the aperture pattern 630). Further, any aperture pattern arrangement can be implemented instead (e.g., square, rectangle, triangle, pentagon, hexagon, star, oval, etc.). In some examples, slot-like and/or oval aperture shapes are utilized instead.